Opinion issued December 30, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00853-CV
                           ———————————
  IN RE TASF, LLC D/B/A TURNAROUND SPECIAL FORCES, LLC,
EDDIE GARZA, CLINT DEWISPELAERE, ALEX CASTILLO, AND JOHN
                         RUFF, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, TASF, LLC d/b/a Turnaround Special Forces, LLC, Eddie Garza,

Clint Dewispelaere, Alex Castillo, and John Ruff, have filed a petition for writ of
mandamus and a motion for emergency relief concerning the trial court’s temporary

restraining order signed on December 18, 2020.1

      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Hightower.




1
      The underlying case is Turn2 Specialty Companies, LLC v. TASF, LLC d/b/a
      Turnaround Special Forces, LLC, Eddie Garza, Clint Dewispelaere, Alex Castillo,
      John Ruff, and Enriqueta Diosdado, cause number 2020-80734, pending in the
      281st District Court of Harris County, Texas, the Honorable Michael Landrum
      presiding.
                                         2